               20-36029-cgm               Doc 1         Filed 10/09/20 Entered 10/09/20 12:12:00                          Main Document
                                                                     Pg 1 of 18

Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Protective Power Systems and Controls, Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  2092 Route 9G                                                   P.O. Box 119
                                  Staatsburg, NY 12580                                            Staatsburg, NY 12580
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Dutchess                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       power-now.net


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 20-36029-cgm             Doc 1              Filed 10/09/20 Entered 10/09/20 12:12:00                                Main Document
                                                                          Pg 2 of 18
Debtor    Protective Power Systems and Controls, Inc.                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.
                                                                  debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                20-36029-cgm             Doc 1         Filed 10/09/20 Entered 10/09/20 12:12:00                               Main Document
                                                                    Pg 3 of 18
Debtor   Protective Power Systems and Controls, Inc.                                               Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 20-36029-cgm            Doc 1       Filed 10/09/20 Entered 10/09/20 12:12:00                                Main Document
                                                                  Pg 4 of 18
Debtor    Protective Power Systems and Controls, Inc.                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 9, 2020
                                                  MM / DD / YYYY


                             X   /s/ Andrea Patierno                                                      Andrea Patierno
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   President




18. Signature of attorney    X   /s/ Michelle L. Trier                                                     Date October 9, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Michelle L. Trier 1212
                                 Printed name

                                 Genova & Malin
                                 Firm name

                                 1136 Route 9
                                 Wappingers Falls, NY 12590
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     845-298-1600                  Email address


                                 1212 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                         Main Document
                                                                         Pg 5 of 18




 Fill in this information to identify the case:

 Debtor name         Protective Power Systems and Controls, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 9, 2020                         X /s/ Andrea Patierno
                                                                       Signature of individual signing on behalf of debtor

                                                                       Andrea Patierno
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                               Main Document
                                                                         Pg 6 of 18
 Fill in this information to identify the case:

 Debtor name         Protective Power Systems and Controls, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   Hudson Valley CU                               Describe debtor's property that is subject to a lien                 $102,157.40                       $0.00
       Creditor's Name                                All business assets
       Attn: President
       137 Boardman Road
       Poughkeepsie, NY 12603
       Creditor's mailing address                     Describe the lien
                                                      UCC filed 4/02/2015
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   Internal Revenue Service                       Describe debtor's property that is subject to a lien                 $196,470.80                       $0.00
       Creditor's Name                                All business assets
       P.O. Box 7346
       Philadelphia, PA
       19101-7346
       Creditor's mailing address                     Describe the lien
                                                      Federal Tax Lien for Tax years 2014-2020
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                              Main Document
                                                                         Pg 7 of 18
 Debtor       Protective Power Systems and Controls, Inc.                                       Case number (if known)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.          $298,628.20

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Account Control Systems, Inc.
        85 Chestnut Ridge Rd, Suite 113                                                                   Line   2.1
        Montvale, NJ 07645-1827




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                                             Main Document
                                                                         Pg 8 of 18
 Fill in this information to identify the case:

 Debtor name         Protective Power Systems and Controls, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $70,291.92         $70,291.92
           NY State Dept. of Taxation &                              Check all that apply.
           Finance                                                      Contingent
           Bankruptcy Section                                           Unliquidated
           PO Box 5300                                                  Disputed
           Albany, NY 12205-0300
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Tax period 2015-2020
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $2,707.40
           Ally                                                                        Contingent
           P.O. Box 380902                                                             Unliquidated
           Minneapolis, MN 55438                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Late fees for vehicle loan
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           AmTrust Financial Services, Inc.                                            Contingent
           59 Maiden Lane                                                              Unliquidated
           New York, NY 10038                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Business Debt
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   50549                                           Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                                       Main Document
                                                                         Pg 9 of 18
 Debtor       Protective Power Systems and Controls, Inc.                                             Case number (if known)
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $300,000.00
          Andrea & John Patierno                                                Contingent
          8 Vanessa Lane                                                        Unliquidated
          Staatsburg, NY 12580                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,893.11
          Cintas                                                                Contingent
          138 Bracken Road                                                      Unliquidated
          Montgomery, NY 12549                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $8,318.58
          Citizens Bank Card Services                                           Contingent
          PO Box 7092                                                           Unliquidated
          Bridgeport, CT 06601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $29,473.15
          Clarke Power Services, Inc.                                           Contingent
          P.O. Box 710157                                                       Unliquidated
          Cincinnati, OH 45271-0157                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $12,126.92
          Cummins Business Services                                             Contingent
          2931 Elm Hill Pike                                                    Unliquidated
          Nashville, TN 37214                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $1,233.72
          Dodge Analytics                                                       Contingent
          300 American Metro Blvd.                                              Unliquidated
          Suite 185                                                             Disputed
          Trenton, NJ 08619
                                                                             Basis for the claim:    Goods & services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         Unknown
          Farm Family Insurance Co.                                             Contingent
          Attn: Corporate Secretary                                             Unliquidated
          P.O. Box 656                                                          Disputed
          Albany, NY 12201-0656
                                                                             Basis for the claim:    Cancelled policy
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 2 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                                       Main Document
                                                                         Pg 10 of 18
 Debtor       Protective Power Systems and Controls, Inc.                                             Case number (if known)
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,954.22
          FOI Laboratories                                                      Contingent
          915 Jefferson Street                                                  Unliquidated
          Vancouver, WA 98660                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $286.53
          Grade Industrial Supply                                               Contingent
          1418 Route 9D                                                         Unliquidated
          Wappingers Falls, NY 12590                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $17,808.50
          Heartland Payment Systems                                             Contingent
          Attn: President                                                       Unliquidated
          One Heartland Way                                                     Disputed
          Jeffersonville, IN 47130
                                                                             Basis for the claim:    Business Debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $661.71
          Home Depot Credit Services                                            Contingent
          P.O. Box 9001010                                                      Unliquidated
          Louisville, KY 40290                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit card debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $3,407.64
          Hotstart Inc.                                                         Contingent
          5723 E. Alki Avenue                                                   Unliquidated
          Spokane, WA 99212                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $400.00
          Hudson River View                                                     Contingent
          355 County Route 31                                                   Unliquidated
          Hudson, NY 12534                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & servicess
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,500.00
          Kabbage Loan                                                          Contingent
          925B Peachtree NE, Suite 1688                                         Unliquidated
          Atlanta, GA 30309                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business Debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                                       Main Document
                                                                         Pg 11 of 18
 Debtor       Protective Power Systems and Controls, Inc.                                             Case number (if known)
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,220.93
          MVP Health Care                                                       Contingent
          625 State Street, POB 2207                                            Unliquidated
          Schenectady, NY 12301-4793                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Health Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $2,615.04
          Northeast Battery                                                     Contingent
          P.O. Box 842238                                                       Unliquidated
          Boston, MA 02284-2238                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $7,985.31
          PayPal Corporate Headquarters                                         Contingent
          Attn: President                                                       Unliquidated
          2211 N. 1st Street                                                    Disputed
          San Jose, CA 95131
                                                                             Basis for the claim:    Business debt
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.     $184,139.02
          RL Kristler                                                           Contingent
          300 Mile Crossing Boulevard                                           Unliquidated
          Rochester, NY 14624                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Judgment entered 7/28/2020
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $18,500.00
          Ruth Patierno                                                         Contingent
          91 Kipp Road                                                          Unliquidated
          Staatsburg, NY 12580                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Business debt
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $856.75
          Sam's Towing & Recovery                                               Contingent
          7 Sullivan Avenue                                                     Unliquidated
          Liberty, NY 12754                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $4,809.79
          Telconn Inc.                                                          Contingent
          1431 Rosemar Road                                                     Unliquidated
          Vienna, WV 26105                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 4 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                                       Main Document
                                                                         Pg 12 of 18
 Debtor       Protective Power Systems and Controls, Inc.                                             Case number (if known)
              Name

 3.24      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,076.30
           The Blue Book Network                                                Contingent
           PO Box 500                                                           Unliquidated
           Jefferson Valley, NY 10535                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.25      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $23,027.99
           U.S. Department of the Treasury                                      Contingent
           Bureau of the Fiscal Service                                         Unliquidated
           P.O. Box 8979101                                                     Disputed
           Saint Louis, MO 63197-9000
                                                                             Basis for the claim:    Business Debt
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.26      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $504.40
           Waste Management                                                     Contingent
           264 Old Flatbush Road                                                Unliquidated
           Kingston, NY 12401                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Goods & services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?         No    Yes

 3.27      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,926.06
           Wesco Insurance                                                      Contingent
           c/o McCarthy, Burgess & Wolff                                        Unliquidated
           26000 Cannon Rd.                                                     Disputed
           Bedford, OH 44146
                                                                             Basis for the claim:    Worker's Compensation Insurance
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes


 3.28      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $4,958.22
           Wix Filtration Corporation                                           Contingent
           1551 Mt. Olive Church Rd.                                            Unliquidated
           P.O. Box 1901                                                        Disputed
           Gastonia, NC 28053
                                                                             Basis for the claim:    Goods & services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Caine & Weiner
           21210 Erwin Street                                                                         Line     3.8
           Woodland Hills, CA 91367
                                                                                                             Not listed. Explain

 4.2       Convergent Outsourcing
           PO Box 9004                                                                                Line     3.19
           Renton, WA 98057
                                                                                                             Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00                                 Main Document
                                                                         Pg 13 of 18
 Debtor       Protective Power Systems and Controls, Inc.                                         Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                 related creditor (if any) listed?             account number, if
                                                                                                                                               any
 4.3       Dutchess County Sherriff's Dept.
           150 North Hamilton Street                                                             Line     3.20
           Poughkeepsie, NY 12601
                                                                                                        Not listed. Explain

 4.4       GB Collects, LLC
           145 Bradford Drive                                                                    Line     3.17
           West Berlin, NJ 08091-9269
                                                                                                        Not listed. Explain

 4.5       Joseph, Mann & Creed
           8948 Canyon Falls Blvd.                                                               Line     3.2
           Suite 200
                                                                                                        Not listed. Explain
           Twinsburg, OH 44087

 4.6       Lewandowski & Associates
           721 Center Road                                                                       Line     3.20
           Buffalo, NY 14224
                                                                                                        Not listed. Explain

 4.7       McCarthy, Burgess & Wolff
           26000 Cannon Road                                                                     Line     3.13
           Cleveland, OH 44146
                                                                                                        Not listed. Explain

 4.8       Vengroff Williams & Associates, Inc.
           380 Townline Rd.                                                                      Line     3.9
           Hauppauge, NY 11788
                                                                                                        Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                     Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.          $                     70,291.92
 5b. Total claims from Part 2                                                                       5b.    +     $                    659,391.29

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.          $                      729,683.21




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
             20-36029-cgm                   Doc 1           Filed 10/09/20 Entered 10/09/20 12:12:00            Main Document
                                                                         Pg 14 of 18




                                                               United States Bankruptcy Court
                                                                     Southern District of New York
 In re      Protective Power Systems and Controls, Inc.                                              Case No.
                                                                                   Debtor(s)         Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the President of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to

the best of my knowledge.




 Date:       October 9, 2020                                            /s/ Andrea Patierno
                                                                        Andrea Patierno/President
                                                                        Signer/Title




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
    20-36029-cgm   Doc 1    Filed 10/09/20 Entered 10/09/20 12:12:00   Main Document
                                         Pg 15 of 18


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                           ACCOUNT CONTROL SYSTEMS, INC.
                           85 CHESTNUT RIDGE RD, SUITE 113
                           MONTVALE, NJ 07645-1827


                           ALLY
                           P.O. BOX 380902
                           MINNEAPOLIS, MN 55438


                           AMTRUST FINANCIAL SERVICES, INC.
                           59 MAIDEN LANE
                           NEW YORK, NY 10038


                           ANDREA & JOHN PATIERNO
                           8 VANESSA LANE
                           STAATSBURG, NY 12580


                           CAINE & WEINER
                           21210 ERWIN STREET
                           WOODLAND HILLS, CA 91367


                           CINTAS
                           138 BRACKEN ROAD
                           MONTGOMERY, NY 12549


                           CITIZENS BANK CARD SERVICES
                           PO BOX 7092
                           BRIDGEPORT, CT 06601


                           CLARKE POWER SERVICES, INC.
                           P.O. BOX 710157
                           CINCINNATI, OH 45271-0157


                           CONVERGENT OUTSOURCING
                           PO BOX 9004
                           RENTON, WA 98057


                           CUMMINS BUSINESS SERVICES
                           2931 ELM HILL PIKE
                           NASHVILLE, TN 37214


                           DODGE ANALYTICS
                           300 AMERICAN METRO BLVD.
                           SUITE 185
                           TRENTON, NJ 08619
20-36029-cgm   Doc 1    Filed 10/09/20 Entered 10/09/20 12:12:00   Main Document
                                     Pg 16 of 18



                       DUTCHESS COUNTY SHERRIFF'S DEPT.
                       150 NORTH HAMILTON STREET
                       POUGHKEEPSIE, NY 12601


                       FARM FAMILY INSURANCE CO.
                       ATTN: CORPORATE SECRETARY
                       P.O. BOX 656
                       ALBANY, NY 12201-0656


                       FOI LABORATORIES
                       915 JEFFERSON STREET
                       VANCOUVER, WA 98660


                       GB COLLECTS, LLC
                       145 BRADFORD DRIVE
                       WEST BERLIN, NJ 08091-9269


                       GRADE INDUSTRIAL SUPPLY
                       1418 ROUTE 9D
                       WAPPINGERS FALLS, NY 12590


                       HEARTLAND PAYMENT SYSTEMS
                       ATTN: PRESIDENT
                       ONE HEARTLAND WAY
                       JEFFERSONVILLE, IN 47130


                       HOME DEPOT CREDIT SERVICES
                       P.O. BOX 9001010
                       LOUISVILLE, KY 40290


                       HOTSTART INC.
                       5723 E. ALKI AVENUE
                       SPOKANE, WA 99212


                       HUDSON RIVER VIEW
                       355 COUNTY ROUTE 31
                       HUDSON, NY 12534


                       HUDSON VALLEY CU
                       ATTN: PRESIDENT
                       137 BOARDMAN ROAD
                       POUGHKEEPSIE, NY 12603
20-36029-cgm   Doc 1    Filed 10/09/20 Entered 10/09/20 12:12:00   Main Document
                                     Pg 17 of 18



                       INTERNAL REVENUE SERVICE
                       P.O. BOX 7346
                       PHILADELPHIA, PA 19101-7346


                       JOSEPH, MANN & CREED
                       8948 CANYON FALLS BLVD.
                       SUITE 200
                       TWINSBURG, OH 44087


                       KABBAGE LOAN
                       925B PEACHTREE NE, SUITE 1688
                       ATLANTA, GA 30309


                       LEWANDOWSKI & ASSOCIATES
                       721 CENTER ROAD
                       BUFFALO, NY 14224


                       MCCARTHY, BURGESS & WOLFF
                       26000 CANNON ROAD
                       CLEVELAND, OH 44146


                       MVP HEALTH CARE
                       625 STATE STREET, POB 2207
                       SCHENECTADY, NY 12301-4793


                       NORTHEAST BATTERY
                       P.O. BOX 842238
                       BOSTON, MA 02284-2238


                       NY STATE DEPT. OF TAXATION & FINANCE
                       BANKRUPTCY SECTION
                       PO BOX 5300
                       ALBANY, NY 12205-0300


                       PAYPAL CORPORATE HEADQUARTERS
                       ATTN: PRESIDENT
                       2211 N. 1ST STREET
                       SAN JOSE, CA 95131


                       RL KRISTLER
                       300 MILE CROSSING BOULEVARD
                       ROCHESTER, NY 14624
20-36029-cgm   Doc 1    Filed 10/09/20 Entered 10/09/20 12:12:00   Main Document
                                     Pg 18 of 18



                       RUTH PATIERNO
                       91 KIPP ROAD
                       STAATSBURG, NY 12580


                       SAM'S TOWING & RECOVERY
                       7 SULLIVAN AVENUE
                       LIBERTY, NY 12754


                       TELCONN INC.
                       1431 ROSEMAR ROAD
                       VIENNA, WV 26105


                       THE BLUE BOOK NETWORK
                       PO BOX 500
                       JEFFERSON VALLEY, NY 10535


                       U.S. DEPARTMENT OF THE TREASURY
                       BUREAU OF THE FISCAL SERVICE
                       P.O. BOX 8979101
                       SAINT LOUIS, MO 63197-9000


                       VENGROFF WILLIAMS & ASSOCIATES, INC.
                       380 TOWNLINE RD.
                       HAUPPAUGE, NY 11788


                       WASTE MANAGEMENT
                       264 OLD FLATBUSH ROAD
                       KINGSTON, NY 12401


                       WESCO INSURANCE
                       C/O MCCARTHY, BURGESS & WOLFF
                       26000 CANNON RD.
                       BEDFORD, OH 44146


                       WIX FILTRATION CORPORATION
                       1551 MT. OLIVE CHURCH RD.
                       P.O. BOX 1901
                       GASTONIA, NC 28053
